Citation Nr: 0025923	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer on a 
non-radiation basis.

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease.


REPRESENTATION

Appellant represented by:	Robert N. Woodside, attorney-
at-law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1945 to 
November 1947.

In October 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion of the parties 
and vacated the Board of Veterans' Appeals (Board) December 
1997 decision denying entitlement to service connection for 
residuals of exposure to ionizing radiation, to include 
"radiation sickness," a duodenal ulcer, and Crohn's 
disease, and remanded the case to the Board.  These actions 
were done in accordance with an October 1999 Joint Motion For 
Remand And For A Stay Of Proceedings agreed to by the 
parties. 

Following remand of the case to the Board, the Board issued a 
decision on July 11, 2000, which addressed the issue of 
entitlement to service connection (on a non-radiation basis) 
for duodenal ulcer on a new and material evidence basis, 
reopening and granting that claim, and which denied the claim 
for service connection for residuals of exposure to ionizing 
radiation, to include "radiation sickness" and Crohn's 
disease.

Although the issue of entitlement to service connection for 
duodenal ulcer on a non-radiation basis has been denied in 
previous unappealed rating decisions, inasmuch as the October 
1999 joint motion for remand appeared to approve a de novo 
approach to that issue, and as the Court granted the 
referenced joint motion, the "law of the case" doctrine 
applies to the veteran's claim, and the issue of entitlement 
to service connection for duodenal ulcer on a non-radiation 
basis therefore required consideration on a de novo basis.  
See generally Browder v. Brown, 5 Vet. App. 268 (1993).  In 
order to address the veteran's claims in a manner consonant 
with the joint motion for remand and the Court's order, the 
Board hereby vacates the July 11, 2000, Board decision, and 
replaces that decision with the instant decision.
 
The Board notes that in light of the disposition of the 
veteran's claim with respect to entitlement to service 
connection for duodenal ulcer on a non-radiation basis, the 
issue of entitlement to service connection for duodenal ulcer 
due to exposure to ionizing radiation is moot.

Service connection for Crohn's disease due to exposure to 
ionizing radiation was denied by rating decision dated in 
June 1980; the veteran was notified of this decision in 
August 1980 and he did not timely appeal.  This denial was 
continued by unappealed rating decisions dated in April and 
September 1986.  

The Board notes that during the pendency of this appeal, a 
final rule was promulgated by the Department of Veterans 
Affairs (VA), effective September 1, 1994, and set forth at 
60 Fed. Reg. 9627-28 (1995), that amended 38 C.F.R. § 3.311 
to comport with Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), reversing in part Combee v. Principi, 4 Vet. App. 78 
(1993), in which the United States Court of Appeals for the 
Federal Circuit determined that section 5 of the Veterans' 
Dioxin and Radiation-Exposure Compensation Standards Act of 
1984, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29, did not 
preclude, or authorize VA to preclude, a claimant from 
proving that a veteran developed a disability as a result of 
exposure to ionizing radiation under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), despite the fact 
that the claimed disability is not a potentially radiogenic 
disease under 38 C.F.R. § 3.311b (now 3.311).  In such cases, 
a claimant must be given an opportunity to show that exposure 
to ionizing radiation during service actually caused the 
claimed disability and that service connection is therefore 
warranted under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303(d); the veteran was notified of this opportunity in a 
July 1996 letter and a November 1996 supplemental statement 
of the case.  Further, the above-mentioned final rule deletes 
38 C.F.R. § 3.311(h) that established a list of diseases 
exclusive to radiation exposure and redefines the term 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation.  60 Fed. Reg. 9627.  Because of this 
change in VA regulations, the Board will adjudicate the issue 
of entitlement to service connection for residuals of 
exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease, on a de novo basis.

The issue of entitlement to service connection for 
gastrointestinal disability, to include Crohn's disease, as 
secondary to duodenal ulcer disease was raised on behalf of 
the veteran in the Appellant's Brief submitted in September 
1999.  In light of the Board's action below, this issue is 
referred to the regional office (RO) for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
duodenal ulcer on a non-radiation basis has been obtained.

2.  A duodenal ulcer of at least mild severity was manifested 
within one year after the veteran's discharge from service.

3.  The veteran's claim for service connection for residuals 
of exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease, is not plausible.


CONCLUSIONS OF LAW

1.  Incurrence of a duodenal ulcer during active duty is 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

2.  The veteran's claim for service connection for residuals 
of exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for duodenal ulcer on a 
non-radiation basis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131.  Service incurrence of 
duodenal ulcer disease may be presumed if it is manifested to 
a compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The veteran's service medical records do not reveal any 
complaint, finding, or diagnosis of ulcer disease.  

The record reflects that the veteran was hospitalized at a VA 
hospital from October to November 1949 with a three and a 
half week history of epigastric pain.  An upper 
gastrointestinal X-ray series showed a crater measuring one 
centimeter in diameter in the center of the duodenal bulb, 
which was interpreted as a chronic active duodenal ulcer.  
The discharge diagnosis was active duodenal ulcer, improved.  

According to an August 1951 statement from the VA physician 
who treated the veteran in 1949, the veteran had been 
asymptomatic until six months ago, when he again noted 
epigastric burning that lasted for two or three days.  He 
began to be awakened at night with pain beginning in June 
1951.  It was noted that a June 1951 gastrointestinal X-ray 
series showed an ulcer.  The veteran was advised to return to 
the hospital for treatment.  

The veteran was hospitalized at a VA hospital from March to 
April 1953 with tarry stools of one day's duration and daily 
epigastric pain for 3-4 months.  A gastrointestinal series 
revealed a marked deformity of the duodenal bulb with an 
ulcer niche located centrally; a repeat gastrointestinal 
series two weeks later showed the ulcer crater to be healed.  
The discharge diagnosis was duodenal ulcer, chronic, with 
recent hemorrhage, treated, improved.

On file is a May 1955 notarized medical certificate from a 
private physician whose name is difficult to read, made from 
the physician's memory rather than from office records, in 
which the physician noted that he saw the veteran in 
September 1948 for upper gastrointestinal complaints.  A 
duodenal ulcer was suspected and the veteran was to be 
referred for VA care.  The physician indicated that he 
remembered the veteran because the veteran used to live 
across the street from the physician's office.  The physician 
noted that, according to the veteran, subsequent X-rays 
showed a duodenal ulcer.  

Subsequent medical records on file document the presence of 
duodenal ulcer disease for a number of years which ultimately 
required surgery.

As noted above, there is a May 1955 notarized report on file 
from a private physician who indicated that he remembered 
that he had seen the veteran in September 1948, which is 
within a year of the veteran's November 1947 service 
discharge, for upper gastrointestinal complaints.  The 
physician noted that he had suspected a duodenal ulcer and 
that he had referred the veteran for VA treatment.  The 
veteran was hospitalized at a VA hospital from October to 
November 1949 with an active duodenal ulcer.  Subsequent 
private treatment records show that the veteran subsequently 
underwent both a partial gastrectomy and a vagotomy with 
pyloroplasty due to his duodenal ulcer disease.  Since there 
is medical evidence that the veteran had upper 
gastrointestinal symptomatology, with suspected duodenal 
ulcer disease, within a year of service discharge, that a 
duodenal ulcer was confirmed on VA hospitalization beginning 
in October 1949, and that the veteran continued to have 
duodenal ulcer disease that ultimately required surgery, 
service connection for duodenal ulcer on a non-radiation 
basis is warranted.

II.  Entitlement to service connection for residuals of 
exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  
However, as a preliminary matter, the Board must determine 
whether the veteran has submitted evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  If he has not, his claim must 
fail, and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The veteran's service medical records for October 1947 reveal 
that during routine physical examination for release from 
service, the veteran was found to have leucocytosis.  The 
veteran said that he had been a participant in Operation 
CROSSROADS and that he was never nearer to the center of the 
blast than 10-15 miles; however, he noted that following the 
second bomb test, which was conducted underwater, he was 
splashed with the "radioactive" waters by a forward list of 
the boat.  The veteran noted that he immediately showered 
after the second test and had not had any symptoms.  The 
examiner indicated that, in view of the veteran's elevated 
leucocyte counts, he should be given a period of observation.  
Clinical evaluation in October 1947 did not reveal any 
abnormal findings, and no disability was diagnosed.  

The veteran was hospitalized at a VA hospital in October and 
November 1949 with a three and a half week history of 
epigastric pain.  It was noted under the veteran's history 
that although he had participated in the atomic bomb 
detonations and was hospitalized approximately 11 months 
later due to an elevated white blood count, it was unlikely 
that he had "radiation sickness." The discharge diagnosis 
was active duodenal ulcer.

According to a July 1955 statement from the Special Assistant 
for Atomic Medicine, the available records indicated that the 
veteran, as well as the rest of the crew on the USS SAN 
MARCOS, was not exposed to any radiation which was in excess 
of that considered to be entirely safe within the 
laboratories where radioactive materials were used.  It was 
concluded that neither the veteran's elevated white blood 
cell count nor any of the veteran's other complaints were due 
to radiation exposure in service.

A VA examination report dated in September 1955 and private 
hospital and outpatient records from November 1963 to October 
1975 do not contain any complaint, finding, or diagnosis of 
"radiation sickness" or gastrointestinal disability, other 
than duodenal ulcer disease.  

Akron City Hospital records from October 1975 to March 1980 
reveal that the veteran was hospitalized in October 1975 with 
an eight year history of ulcerative colitis; he complained of 
a three day history of bloody diarrhea associated with 
abdominal cramps.  The diagnosis was ulcerative colitis.  
Iron deficiency anemia was diagnosed in March 1977 and 
Crohn's disease was diagnosed during hospitalization from 
February to March 1980.  Subsequent clinical records continue 
to show treatment for the veteran's disabilities, especially 
his gastrointestinal disabilities.

The veteran's representative was sent a letter in July 1996 
indicating that the veteran should cite or submit competent 
medical or scientific evidence that his disabilities are 
radiogenic.  No competent scientific or medical evidence 
suggesting that the veteran's claimed disabilities can be 
caused by radiation exposure has been submitted or 
identified.  

Although the veteran maintains that he was treated for 
"radiation sickness" in service and that his disabilities 
are due to radiation exposure in service, the Board notes 
that a claimant would not meet the burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran's lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak, 
2 Vet. App. 609, 611.  

None of the veteran's documented disabilities is a 
recognized radiogenic disease under 38 C.F.R. § 3.311 or 
subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. 
§ 3.309(d) (1999).  If a claim is based on a non-specified 
disease, such as ulcerative colitis or Crohn's disease, VA 
is to undertake certain development of the claim under the 
provisions of the regulation provided that the veteran has 
cited or submitted competent scientific or medical evidence 
that the claimed condition can be caused by exposure to 
ionizing radiation.  38 C.F.R. § 3.311 (1999).

Since the veteran has not cited or submitted the necessary 
evidence, the Board must conclude that the veteran's claim 
for service connection for residuals of exposure to ionizing 
radiation, to include "radiation sickness" and Crohn's 
disease, is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
residuals of exposure to ionizing radiation, to include 
"radiation sickness" and Crohn's disease.  Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for duodenal ulcer is 
granted.

Entitlement to service connection for residuals of exposure 
to ionizing radiation, to include "radiation sickness" and 
Crohn's disease, is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


